THE COURT
(nem. con.) said the notice was sufficient.
Another note became payable on the 15th-18th of October. 1S21. for $1.020. A like notice was left in that manner at the same place, on the 18th and 19th of October. Administration was granted to the defendant on the 18th.
Mr. Marbury objected that this notice was not sufficient to charge the defendant, and cited the ease of Bank of Washington v. Reynolds, in this court at April term, 1822, [Case No. 954.]
But THE COURT overruled the objection.
A third note became payable on the 22d-25th of October, 1821, for $950. The administrator kept a counting-house, in which he transacted the business of the estate, at another part of the town, but the notice was left in the same manner as the other notices.
*639THE COURT (nem. con.) said it was sufficient notice to charge the defendant.
Mr. Marbury again contended, in regard to the note due 15th-18th October, that as a notice on the 19th, (the day after the last day of grace,) would not have been too late, and as administration had been granted on the 18th, notice should have been given to the administrator on the 19th.
But THE COURT (nein. con.) said that the plaintiffs, having done all that they were bound to do on the 18th of October, (the last day of grace,) were not bound to give a notice to the administrator on the 19th.